NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0346n.06


                                            No. 19-2190

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
 JOHN STANTON; ROBIN STANTON,                       )                         Jun 12, 2020
                                                    )                     DEBORAH S. HUNT, Clerk
         Plaintiffs-Appellants,                     )
                                                    )
 v.                                                 )
                                                                ON APPEAL FROM THE
                                                    )
                                                                UNITED STATES DISTRICT
 LEONARD WOODSIDE, individually and in his )
                                                                COURT FOR THE EASTERN
 official capacity as Superintendent for Anchor Bay )
                                                                DISTRICT OF MICHIGAN
 School District,                                   )
                                                    )
         Defendant-Appellee.                        )


       Before: GILMAN, KETHLEDGE, and MURPHY, Circuit Judges.

       KETHLEDGE, Circuit Judge. John and Robin Stanton, both of whom were school

principals, resigned after their superintendent, Leonard Woodside, confronted John with

allegations of sexual harassment. Woodside also allegedly told others—including John’s new

employer—about the allegations. The Stantons sued Woodside, claiming that he had deprived

them of their professional reputations without first giving John a hearing. The district court

dismissed their suit for failure to state a claim. We affirm.

       We accept as true the facts alleged in the Stantons’ complaint. See Anarion Invs. LLC v.

Carrington Mortg. Servs., LLC, 794 F.3d 568, 569 (6th Cir. 2015). Pat Mikolowski worked as a

security guard at Anchor Bay High School, where at some point she confiscated a wooden penis

from a student and turned it over to the principal, John Stanton. In May 2017, Mikolowski decided
No. 19-2190, Stanton v. Woodside


to leave her job at the high school. At her going-away party, in front of school staff, John jokingly

gave her the wooden penis as a gift. On it he wrote: “To Pat – Hope your job isn’t too hard!”

       Shortly thereafter, in June 2017, John and his wife, Robin—also a principal, at nearby

Anchor Bay Middle School—received poor performance reviews.                     Later that month,

Superintendent Leonard Woodside explained to John that his poor review came in part because

Mikolowski had complained about the gift. Woodside threatened to file publicly an administrative

complaint against John for sexual harassment if he did not resign within 24 hours. John resigned.

Robin then resigned as well because of the allegations against her husband and her own

performance review.

       The next month, Mikolowski called John and said that she had never complained about

him. Instead, she said, Sherry Kenward, director of student services at Anchor Bay, had found out

about the gift and confronted Mikolowski about it. Although Mikolowski had assured Kenward

that she “had no issues with the gift,” Kenward still told other Anchor Bay officials that

Mikolowski had left her job because of the Stantons and that John’s gift had upset and embarrassed

her.

       By August, however, John had secured a job with a different high school. But he resigned

from that position after three days because, according to him, either Woodside or Kenward had

called the new school and told them that John had been the subject of a sexual-harassment

complaint at Anchor Bay.

       The Stantons thereafter sued Woodside, Kenward, and Anchor Bay for various contract

and tort claims in Michigan state court. The state court granted summary disposition to Anchor

Bay and Woodside but denied it as to Kenward, who then appealed. See Stanton v. Anchor Bay

Sch. Dist., 2020 WL 91573, at *1 (Mich. Ct. App. Jan. 7, 2020).



                                                -2-
No. 19-2190, Stanton v. Woodside


       Meanwhile, while Kenward’s appeal was pending in state court, the Stantons sued

Woodside again, this time in federal court. Their federal complaint alleged that Woodside had

violated their rights to procedural due process, specifically by publicizing the sexual-harassment

charges against John without first giving him a hearing to clear his name. The district court

dismissed the suit, holding that res judicata barred the Stantons’ claim or, alternatively, that the

Stantons had failed to state a claim.

       We consider first the district court’s res judicata decision, which we review de novo. See

Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995). Woodside argues that res judicata

applies because the state court already decided his liability as to the Stantons on these facts when

it granted him summary disposition. Res judicata “preclude[s] parties from contesting matters that

they have had a full and fair opportunity to litigate.” Montana v. United States, 440 U.S. 147, 153

(1979). State law determines the preclusive effect of a prior state-court action. Anderson v. City

of Blue Ash, 798 F.3d 338, 350 (6th Cir. 2015). Under Michigan law, res judicata prevents

“multiple suits litigating the same cause of action” or a cause of action that could have been

brought in a “prior action” that ended in a final judgment. Adair v. State, 680 N.W.2d 386, 396

(Mich. 2004).

       Whether res judicata applies here depends on whether the Stantons’ state suit against

Woodside ended in a final judgment. Under Michigan law, an order granting summary disposition

ordinarily qualifies as a final judgment. See Sherrell v. Bugaski, 425 N.W.2d 707, 709 (Mich. Ct.

App. 1988). In cases with multiple defendants, however, a judgment as to one defendant is not

final until the court issues an order “adjudicating all the claims and the rights and liabilities of all

the parties[.]” See Mich. Ct. R. 2.604. Relatedly, a Michigan trial court remains free to revisit its

prior orders, even those granting summary disposition, until it issues an order “adjudicating all the



                                                  -3-
No. 19-2190, Stanton v. Woodside


claims and the rights and liabilities of all the parties” in the case. See Yudashkin v. Linzmeyer, 637

N.W.2d 257, 261 (Mich. Ct. App. 2001). Here, so far as the record shows, the Michigan court has

entered judgment as to Woodside but not Kenward. Hence the court’s order is not final and does

not have any preclusive effect. See Kosiel v. Arrow Liquors Corp., 521 N.W.2d 531, 534 (Mich.

1994).

         The district court relied on Rayfield v. American Reliable Insurance Co., an unpublished

decision of this court, to suggest otherwise.       See 641 F. App’x 533, 537 (6th Cir. 2016).

Specifically, the district court cited Rayfield for the proposition that, under Michigan law, a

“decision granting summary disposition is granted preclusive effect.” That is true enough under

Michigan law in a case where, as in Rayfield, the trial court grants summary disposition as to all

the defendants in the case. But here the Michigan court granted summary disposition as to only

one defendant (Woodside), leaving Kenward as a defendant in the case. And in that situation, a

judgment as to one defendant is not final until the court issues an order “adjudicating all the claims

and the rights and liabilities of all the parties[.]” See Mich. Ct. R. 2.604 (emphasis added).

Rayfield is therefore inapposite.

         That leaves the district court’s decision that the Stantons failed to state a claim, which we

likewise review de novo. See Kottmyer v. Maas, 436 F.3d 684, 689 (6th Cir. 2006). The Stantons

asserted only one claim in their federal complaint: that Woodside violated their procedural due-

process rights when he stigmatized their reputations. The Stantons have a liberty interest in their

“reputation, good name, honor, and integrity[.]” See Quinn v. Shirey, 293 F.3d 315, 319 (6th Cir.

2002) (citation omitted). The Due Process Clause of the Fourteenth Amendment ordinarily

requires that the government provide “some kind of hearing” before it deprives a person of a liberty

interest. Id. But harm to “reputation alone” is not enough “to invoke the procedural protection of



                                                  -4-
No. 19-2190, Stanton v. Woodside


the Due Process Clause.” See Paul v. Davis, 424 U.S. 693, 701 (1976). Instead, due-process

“analysis is triggered only where the stigma of damage to a reputation is coupled with another

interest, such as employment.” Fullmer v. Mich. Dep’t of State Police, 360 F.3d 579, 581 (6th Cir.

2004).     Thus, when a public employee “has been stigmatized by the voluntary, public

dissemination of false information in the course of a decision to terminate his employment, the

employer is required to afford [that employee] an opportunity to clear his name.” Quinn, 293 F.3d

at 320 (citation omitted).

         The Stantons argue that Woodside did not give them a hearing to clear John’s name and

thus violated their due-process rights. To state a claim on this theory, however, the Stantons must

plead (among other things) that they requested and were denied a hearing—for it is only “the denial

of the name-clearing hearing that causes the deprivation of the liberty interest without due

process.” Id. Yet the Stantons concede that they did not ask Woodside for a hearing. That

omission is fatal to their claim. See id. at 324.

         The Stantons say that any request for a hearing would have been “futile” and that—by

misrepresenting Mikolowski’s reaction to John’s gift—Woodside “constructively prevented” them

from requesting a hearing. But the Stantons cite no precedent that would allow them, on these

grounds, to proceed on the specific due-process theory they invoke here.

         The district court’s judgment is affirmed.




                                                    -5-